DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          OSCAR O. AVILEZ,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2785

                              [March 10, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 50-2006-CF-012143-AXXX-MB.

  Oscar O. Avilez, Chipley, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and DAMOORGIAN, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.